The claimant prosecutes this suit to recover an inheritance tax erroneously assessed and erroneously paid on the estate of Lillie Billow, deceased. The evidence of record discloses and same is conceded by the State, that Said estate was assessed by County Judge in the sum of $3,363.09, which under protest ivas paid by administrator, less 5%, making $3,- 194.94. In due time, this order was appealed to the County Court, which found that no inheritance tax was due to the State from said estate, and ordered a refund of the $3,194.94, less $35.00 cost of the prosecution of said appeal, which was adjudged against the appellant. This proceeding was never appealed from. The Attorney General consents to the allowance of the claim of $3,-194.94, less $35.00 making $3,159.94. The interest contended for will be disallowed and an award of $3,-159.94 ordered paid to the claimant.